 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page11ofof88



                           UNITED STATES DISTRICT CO URT
                           SO U TH ERN D IST RICT O F FLO R IDA

                         CASE NO .:16-81194-CV-M IDDLEBRO OK S

   DIAN A ROD RIG UEZ-LUG O ,

         Plaintiff,



   SIM PLEXGRINNELL,LP,and
   LARRY LAZAR,

         D efendants.
                                                /

                        O RDER GRANTING M OTION TO REM AND

         THIS CAUSE com es before the Court on Plaintiffs Am ended M otion to Remand

  Plaintiffs Complaint to Palm Beach Circuit Court (dtMotion'') (DE 17) and Plaintiffs
  Declaration of Diana Rodriguez-Lugo in Support of Motion to Remand Ckplaintiffs
  Declaration'')(DE 18),bothfiledonAugust27,2016.On September15,2016,Defendantsfiled
  aResponseto PlaintiffsAmended M otion to Remand (çiResponse''). (DE 23). Forthereasons
  stated below,PlaintiffsM otion isgranted.

                                      BA C K G R O U N D

        Plaintiff filed a com plaint in state court on April 13,2016 against Tyco lntegrated

  Security,LLC and Larry Lazar(i1Lazar'').(DE 1-2 at4). On M ay 25.2016,Plaintiffamended
  hercomplaint(ivcomplaint'')to replaceTyco Integrated Security,LLC with Simplexgrinnell,LP
  (iisimplexgrinnell''). (DE 1-2 at15).Plaintiffserved Defendantswith theComplaintonJune2,
  2016. The Com plaint alleges a claim for violation of the Florida Civil Rights A ct of 1992

  ($tFCllA'') against Plaintiffs former employer, Simplexgrinnell,and a claim for tortious
  interferencewithabusinessrelationshipagainstPlaintiffsformersupervisor,Lazar. (DE 1-2 at
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page22ofof88



   17). Specitically,PlaintiffallegesthatSimplexgrinnellandLazarterminatedherdueto hersex,
   age,anddisability. (DE 1-2 at17). Plaintiffseekscompensatory damages,punitivedamages,
   interest.courtcosts,and attom eys'fees from Sim plexgrinnell,pursuantto the FCRA,and she

   seekscompensatorydamages,interest,andcourtcostsfrom Lazar.(DE 1-2at16-18).
         On July 5,2016,Defendantstsltd aNoticeofRemovalpursuantto 28 U.S.C.j 1446(a)
   (ltNoticeofRemoval'').(DE 1).DefendantsarguethatthisCourthassubjectmatterjurisdiction
   basedondiversityjurisdiction,28U.S.C.j1332(a).(DE 1at2).Specifically,Defendantsassert
   that(1)Lazardoesnotdefeatdiversity even though,like Plaintiff,he isa citizen ofFlorida
   becausehewasfraudulentlyjoinedand (2)theamountin controversy,although notspecifically
  alleged in the Complaint,exceeds $75,000. (DE 1 at2,6). In support,Defendantsofferthe
   DeclarationsofPatricia Donahoe(tfDonahoe Declaration'')(DE 1-4),who isSeniorCorporate
  Paralegal for Tyco Intem ational M anagem ent Company, LLC, and Kathy Cabanillas

  ('kcabanillasDeclaration'')(DE 1-5),whoisLazar'ssupervisor.
         Plaintiffseeksto remand the action to state court,alleging thatDefendantshave notm et

  theirburdenofestablishingdiversityjurisdiction.(DE 17at3-4).
                                         STA N D AR D

         Any action initially brought in state courtmay be removed if itthe districtcourtsof the

  United Stateshave originaljurisdiction.'' 28 U.S.C.j 1441(a). One type ofcivilaction thata
  districtcourthasoriginaljurisdictionoverisonebetweençicitizensofdifferentstates''wherethe
  amountin controversy tiexceedsthe sum orvalue of$75,000.'' 28 U.S.C.j 1332(a)(1).
  establishdiversityjurisdiction,thepartiesmustbecompletelydiverse,meaningaplaintiffanda
  defendantmaynotbeacitizenofthesamestate.Strawbridgev,Curtiss,7U.S.267(1806).
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page33ofof88



         Theburdenofprovinganyjurisdictionalfactrestsupon the party seekingto invokethe
  jurisdictionofthefederalcourts.Fowlerv.SafecoIns.Co.ofAm..915 F.2d616,617(1lth Cir.
   1990). Any doubtasto the appropriateness ofremovalmustbe resolved againstaccepting
   removaljurisdictionand in favorofremand. Allenv.Christenberry,?27F.3d 1290,1293(11th
   Cir.2003).
                                        DISCUSSIO N

         Defendants argue thatPlaintifffraudulently joined Lazar,a Florida citizen,to defeat
  diversityjurisdiction.(DE 1at6).Specifically,DefendantsassertthatPlaintiffcannotestablish
  a tortiousinterference claim againstLazar because a supervisorgenerally doesnotqualify asa

  third party to an employm entrelationship when the supervisorterm inatesan em ployeeon behalf

  oftheemployer. (DE 1at7). PlaintiffcountersthatherComplaintand Declaration allegethat
  Lazaracted solely with ulteriorpum osesin terminatingherand thattherefore she hasa colorable

  claim againstLazar.(DE 17at3).
         Diversity isnotdestroyedbyafraudulentlyjoined defendant. Wilson v.RepublicIron&
  SteelCo.,257U.S.92,97(1921).dlln aremovalcasealleging fraudulentjoinder,theremoving
  party hastheburdenofprovingthateither:(1)thereisno possibilitytheplaintiffcan establisha
  cause of action against the resident defendant; or (2) the plaintiff has fraudulently pled
  jurisdictionalfactstobringtheresidentdefendantinto statecourt.''Crowev.Coleman,113F.3d
   1536,1538 (11th Cir.1997)(citing Cabalcetav.Standard FruitCo.,883F.2d 1553,1561(11th
  Cir.1989:. ii-l'he burden ofestablishing fraudulentjoinderisa heavy one.W here aplaintiff
  statesevenacolorableclaim againsttheresidentdefendant,joinderisproperandthecaseshould
  beremanded to state court.'' Pacheco dePerez v.AT&T Co.,139 F.3d 1368,1380 (11th Cir.
   1998)(citingCrowe,113F.3dat1538;Cabalceta,883F.2dat1562).
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page44ofof88



          i'Thedeterminationofwhetheraresidentdefendanthasbeenfraudulentlyjoinedmustbe
   based upon the plaintifpspleadingsatthe tim e ofremoval,supplem ented by any affidavitsand

   deposition transcriptssubmitted by theparties.'' Pacheco de Perez,139 F.3d at1380 (intemal
   citations omitted). tiln making its determination,the distrid courtmust evaluate factual
   allegations in the lightm ost favorable to the plaintiff and resolve any uncertainties aboutthe

   applicable law in theplaintiffsfavor.''1d.(internalcitationsomitted). However,ikgwlhen the
   gdlefendants'afsdavitsareundisputedbythe(pllaintifflq,thecourtcannotthenresolvethefacts
  in the (pllaintiffl'sjfavor based solely on the unsupported allegations in the (pllaintiffl's)
  complaint.''Legg p.Wyeth,428F.3d 1317,1323 (11th Cir.2005)(findingdistrictcourtabused
  discretion by concluding thatplaintiffs'conclusory allegations in com plaintwere sufficientto

  contradictdefendants'affidavits).
          UnderFlorida law,a claim fortortiousinterferencewith a businessrelationship requires'
                                                                                              .

      the existence of a business relationship under which the plaintiff has rights; (2) the
  defendant'sknowledgeoftherelationship;(3)anintentionalandunjustified interferencewiththe
  relationship;(4) by a third party defendant;and (5) damage to the plaintiff caused by the
  interference. Greenberg v.MountSinaiM ed Ctr.ofGreaterMiami,lnc.,629 So.2d 252,255
  (Fla.DCA 1993)(citing TamiamiTrailTours,Inc.v.Cotton,463So.2d 1126,1127(F1a.1985)
  andSloan v.Sax,505 So.2d 526,527-28(Fla.DCA 1987)). A supervisorcannotbeheld liable
  fortortious interference forterm inating an em ployee because the supervisor isnotconsidered a

  third party to the employment relationship, unless the supervisor iûacts solely with ulterior

  pum oses and the advice is notin the principal's bestinterest.'' Alexis v.Ventura.66 So,3d 986,

  988(Fla.DCA 2011)(citing O.f,Smith'
                                    sSons,Inc.,v.George,545So.2d 298,299 (Fla.DCA
   1989)).Anallegation thatthedefendantwasmaliciouslymotivated isnotsufficienttoestablish
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page55ofof88



   thisnarrow exception,ratherfsgiltisonlywhenmaliceisthesolebasisforinterferencethatitwill
   beactionable.''M ccurdy v.Collis,508 So,2d380,383(Fla.DCA 1987)(emphasisinoriginal).
   Therefore,forPlaintiffto statea colorable cause ofaction againstLazarfortortiousinterference,

   she mustallegethatLazaracted solely with malice and notin Sim plexgrirmell's interestswhen

   he term inated Plaintiff.

          To determ ine if Plaintiffhas sufficiently alleged thatLazar falls within the exception

  stated above,the Courtlooks to Plaintiffspleadings atthe tim e ofremovaland any affidavits

  she subm itted in connection with thisM otion. See Pacheco de Perez,139 F.3d at 1380. In the

  Complaint,Plaintiffallegesasfollows:

          18.     Plaintiffhad abusinessrelationship with Tyco thatwasnotevidenced by a
                  written contract.1

          19.     Lazarhad knowledgeofthisagreem ent.

                  Lazar intentionally and unjustifiedly interfered with the agreementthat
                  Plaintiffhad with Tyco. Lazar's actions were with ulterior motives and
                  detrimentalto the interests ofTyco. Lazartook actions againstPlaintiff
                  due to her sex,age and disability which were not in the interests ofthe
                  em ployer.

          21.     As a direct and proximate result of the actions of Lazar.Plaintiff has
                  suffered dam ages.

  (DE 1-2at18).InPlaintiffsDeclarationfiled withherM otion,Plaintiffaversthefollowing:
          (1)In January of2014,Plaintiffvisited the doctorand learned thatshe would need to
             takeshort-term disabilityleavetohavesurgery (DE 18at2);
          (2)On February 13,2014,when Plaintifftold Lazarsheneeded to takedisability leave,
             LazarrespondedbyemailingheraPerformancelmprovementPlan (i$PlP'')(DE 18at
             2,Ex.B);
          (3)Between February 13 and February 28,2014,Lazarharassed Plaintiffwith 'lcrazy
              requests and demands,'' including em ailing her a Iist of tasks that tkcould not


  lW hen Plaintiff amended her Com plaintto substitute Sim plexgrinnellfor Tyco,she did not
  replace the referencesto Tyco w ith references to Sim plexgrinnell.
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page66ofof88



            reasonably becompleted byday'send''on herlastdaybeforeherleave(DE 18at2,
            Ex.C);
        (4)Plaintiffwasabsentfrom work on short-term disability leavefrom M arch 10 to May
           27s2014 (DE 18at2);
        (5)W hen Plaintiffreturned to work,Lazarterminated her,claiming thatshe had not
           compliedwithherPIP(DE 18at2);
        (6)Plaintiffcould notreasonablycomply with thePlP becauseshewasoutondisability
           leaveformostofitsduration (DE 18at2);
        (7)Lazarterminated Plaintifft'becausehisreviewswerebased upontheperformanceof
           hissubordinates''(DE 18at2);and
        (8)tilwazardid notlikethefactthatgplaintifflwentouton disabilityashemadeclearto
           (herlby unreasonableharassmentand demandsonce (shelprovided him with gherq
           Doctor'snote.''(DE 18at2).
        Defendantsargue thatPlaintiffsallegationsdo notsuggestthatLazarterm inated Plaintiff

  solely for ulterior motives because Plaintiffdoes notdeny thatherpoor performance was one

  legitimatebusinessreasonforhertermination.(DE 1at11).Insupport,DefendantsrelyonM s.
  Cabanillas'Declaration,in which she aversthe following;

        (1)W henPlaintiffwashired asaSeniorTaxAnalyst,Plaintiffwasexpectedtoutilizethe
           skillsofanemployeewith 15years'experienceinthefield(DE 1-5at1);
        (2)However,Plaintiff exhibited poor performance shortly after commencing work,
           whichcontinuedthroughoutheremployment(DE 1-5at2);
        (3)Becauseofherpoorperfonnance,Plaintiffreceived 'iBelow Expectations''on every
           oneofherperformancegoalsinher2013performancereview (DE 1-5at2,Ex.A);
        (4)Specific examplesofPlaintiffspoorperformance in her2013 performance review
            include thatPlaintiffwasdeficientin closing auditsand thatthose auditsthatshe did
            closewereeitherprimarilycompletedbyafonneremployeeorwerepoorly done(DE
            1-5at2;DE 1-5,Ex.A);
        (5)Basedon herpoorperfonnancein 2013,Plaintiffwasplaced on aPlP (DE 1-5at2;
           DE 1-5,Ex.B);
        (6)W hen Plaintiffdidnotimprovetothelevelrequiredtomaintain heremployment,she
           wasterminatedonM ay27,2014(DE 1-5at2);
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page77ofof88




          (7)Plaintiffs termination was recomm ended to Hum an Resources by both Lazar and
             Cabanillas(DE 1-5at2-3);
          (8)ExamplesofPlaintifpscontinuedpoorperfonnancesupportinghertermination were
             docum ented,and they include herfailure to take certain required stepsin cormection
             with auditsin California and Texas,herfailure to provide weekly statusreports,and
             her failure to promptly respond to submissions through the TFSTaxHelp m ailbox
             (DE 1-5at3,Ex.C);
          (9)This documentation was submitted to Human Resources as part of Lazar and
             Cabanillas'srecommendationto terminatePlaintiff(DE 1-5at3).
          Plaintiffs Com plaintand Declaration establish a genuine issue Offact,which the Court

   mustresolve in the light m ost favorable to Plaintiff,as to whether Lazar acted with solely

   ulteriormotiveswhen he terminated Plaintiff. Although Defendants state thatPlaintiffs poor

   performancewasthe reason forhertennination,PlaintiffcontendsthatLazarplaced heron a P1P

   as retaliation forherdecision to take disability leave and as pretextforfiring her,given thathe

   knew her compliance with the PlP would be impossible. In support,Plaintiffoffersan email

   showing thatLazardid notplace heron a PlP untilafter she told him thatshe needed to take

   disability leave. (DE 18-2). Plaintiffalso presents documentation thatshows she was on
   disabilityleaveduringthemajorityofthePlP andthatshewasfiredon thedaythatshereturned
   to work. (DE 18-4). Finally,Plaintiffstatesthathersex,age,and disability were the actual
   reasonsthatLazarfired her.

          Because Plaintiffhas sufficiently alleged thatLazar acted with solely ulterior motives,

   thereisapossibility thatPlaintiffcould establish a claim fortortiousinterference with a business

   relationship againstLazar. Asaresult,Defendantshave n0tm ettheirburden ofestablishing that

   Lazarwasfraudulentlyjoined,and thePartieslackcompletediversity. Accordingly,thisCourt
   doesnothave diversityjurisdiction overthe action and thereforeneed notaddresswhetherthe
   am ountin controversy exceeds$75,000. ltishereby,
 Case9:16-cv-81194-DMM
Case  1:20-cv-24583-BB Document
                        Document8-1
                                 27 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket11/29/2020
                                                            10/13/2016 Page
                                                                        Page88ofof88



         O RDERED and ADJUDG ED that

         (1)Plaintiffs M otion (DE 17) is GRANTED. This action is REM ANDED to the
            CircuitCourtofthe Fiheenth JudicialCircuitin and forPalm Beach County,Florida

            forlackofsubjectmatterjurisdiction.
         (2)TheClerkoftheCourtshallCLOSE thecaseinthisDistrict,
         DONE and ORDERED in Chambers,atWestPalm Beach,Florida this Zcday of
   O ctober,2016.


                                                   j.
                                                    7


                                           DO     D M .M IDD LEBRO OK S
                                           UN ITED STATES D ISTRICT JUDGE
   Copiesto:    CounselofRecord
